Citation Nr: 1623588	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  13-03 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) and ischemic heart disease.

2.  Entitlement to an effective date earlier than April 2, 2012, for the grant of service connection for nerve damage of the left upper extremity, to include on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 1970.  His awards and decorations include the Purple Heart Medal and the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2013 by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, that in relevant part denied service connection for sleep apnea and granted service connection for nerve damage of the left upper extremity and assigned an initial rating of 20 percent, effective from April 2, 2012.

In February 2016 the Veteran testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the RO.  A transcript of his testimony is of record in the electronic claims file in VBMS.


FINDINGS OF FACT

1.  The Veteran does not have obstructive sleep apnea that was incurred in or is otherwise related to service, and the disorder is not shown to be caused or aggravated by the service-connected PTSD or ischemic heart disease.  

2.  The Veteran's original claim for service connection for nerve damage to the left upper extremity was received by VA on April 2, 2012, and was granted as a separately-compensable residual of the service-connected gunshot wound to the left shoulder.

3.  The Veteran has identified no specific error of law or fact in any VA rating decision prior to April 2, 2012, that compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different in showing entitlement to service connection for nerve damage to the left upper extremity but for such error.  


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for obstructive sleep apnea have not been met.   38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).   

2.  The requirements to establish entitlement to an effective date earlier than April 2, 2012, for service connection for nerve damage to the left upper extremity have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The VCAA is not applicable to CUE claims.  See 38 C.F.R. § 20.1411 (c) and (d).

Compliant VCAA notice regarding service connection, including on a secondary basis, was provided to the Veteran by a letter in August 2012, and he had ample opportunity to respond prior to the rating decision in January 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The issue of effective date of service connection arises from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify has been satisfied.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Service treatment records and post-service treatment records have been obtained and associated with the file.  The Veteran has not identified any existing medical evidence that should be obtained before the claims are adjudicated, nor is the Board aware of any such outstanding evidence.  The Veteran has been afforded a hearing before the Board, in which he testified in support of his claims on appeal.

The Veteran has not been afforded a VA examination in support of his claim for service connection.  However, there is no evidence of sleep apnea in service or for many years thereafter, and there is no competent evidence suggesting the current condition is related to service or to a service-connected disability.  Accordingly, a VA examination and opinion is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  As regards the claim for earlier effective date of service connection to include CUE, the issue does not require medical examination or opinion.

Based on review of the record, the Board finds there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied and will proceed with adjudication of the issues on appeal.

Entitlement to Service Connection for Sleep Apnea

Applicable legal principles

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310 of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of non-service-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Evidence and analysis

Service treatment records (STRs) show no evidence of sleep apnea.  The Veteran's separation examination in September 1970 showed normal nose, mouth, sinuses, lungs and chest.

The Veteran asserts on appeal that his claimed sleep apnea is secondary to his service-connected posttraumatic stress disorder (PTSD) and/or ischemic heart disease.

A VA psychiatric treatment note in September 1997 states the Veteran reported sleep problems; he had been diagnosed with sleep apnea and was noncompliant with his continuous positive air pressure (CPAP) treatment regimen.

In May 2006 the Veteran was examined by Dr. Scott Leibowitz, who noted the Veteran had been diagnosed with obstructive sleep apnea (OSA) approximately eight year earlier.  The Veteran admitted being noncompliant with his CPAP treatment regimen. The Veteran complained of sleep disruption from his PTSD in terms of nightmares and adrenaline surges; he also reported waking due to right hip and right knee pain.  Examination showed the Veteran to be obese, with bilateral turbinate hypertrophy, crowded lower teeth with signs of bruxism, extremely large tongue, dependent soft palate and small posterior airway space.  Dr. Leibowitz's assessment was OSA of unclear severity with CPAP intolerance and noncompliance; hypertension on multiple medications; hypercholesterolemia; history of PTSD; turbinate hypertrophy; and, gastroesophageal reflux disease (GERD).  Dr. Leibowitz stated the Veteran clearly needed treatment for his OSA in light of his much comorbidity.  Dr. Leibowitz stated that temazepam (a medication used to treat insomnia) might be exacerbating the Veteran's sleep apnea.

The Veteran presented to the VA outpatient clinic in August 2006 requesting a CPAP machine which was provided to him.  The examining physician noted the Veteran's medications and comorbidities but did not make any comment as to a relationship between such medications/comorbidities and the Veteran's sleep apnea.

The Veteran had a VA pulmonology clinic follow-up in September 2006 in regard to his OSA.  The pulmonologist noted only that the Veteran currently weighed 301 pounds and needed to lose weight.  

A VA outpatient treatment note in July 2012 states the Veteran continued to be non-compliant with his CPAP; the physician advised the Veteran that if he did not use his CPAP his acid reflux would increase.  The Veteran complained that pain from his right hip was waking him at night.  

During his hearing before the Board the Veteran testified that internet medical articles establish a relationship between sleep apnea and his service-connected PTSD and heart disabilities, and that VA should be aware of such articles.  

Review of the evidence of record shows the Veteran is competently diagnosed with OSA.  Thus, the first element of service connection - medical evidence of a disability - is met.  The second element to establish secondary service connect - the presence of a service-connected disability - is also met.  However, for service connection on a direct basis or secondary basis, the evidence must also show a relationship between such disability and service or the service-connected disability.  

OSA is a disorder characterized by recurrent interruptions of breathing during sleep due to temporary obstruction of the airway by lax, excessively bulky or malformed pharyngeal tissues (soft palate, uvula and sometimes tonsils) with resultant hypoxemia and chronic lethargy.  Obesity, hypothyroidism, cigarette smoking, alcohol and some hypnotics (particularly benzodiazepines) predispose to this disorder, and its effects increase with advancing age.  See Stedman's Medical Dictionary, 27th ed., pg. 111-112.  Thus, OSA is a mechanical physical disorder of the airway, mouth and throat; the Veteran is not shown to have had such disorder during service, and he has presented no medical evidence showing that OSA can be proximately caused by PTSD or by ischemic heart disease.  

As regards secondary service connection, the Board has reviewed the Veteran's medications as prescribed over time for PTSD and for ischemic heart disease.  None of those medications were indicated to have a risk factor for causing or aggravating OSA, and, conversely, the treatment notes regarding OSA do not indicate a concern regarding aggravation due to medications that were currently prescribed for PTSD and/or ischemic heart disease.  There is also no indication in the Veteran's treatment records for OSA that his disorder was in any way being aggravated either by his PTSD or by his ischemic heart disease.  The Board concludes there is no medical evidence of a nexus between the Veteran's claimed OSA and his service-connected disabilities.

The Board acknowledges at this point that the Veteran reported nightmares and sleep impairment due to PTSD.  Sleep impairment is recognized as a psychiatric symptom in the General Rating Formula for Mental Disorders, so any sleep impairment such as insomnia that is due to PTSD is duly compensated under the schedular rating criteria.  There is no evidence of record that the Veteran's PTSD aggravates his OSA, which is a respiratory disorder.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has also carefully considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical examiners and providers.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this case, the Veteran's lay evidence is offered to establish a nexus between the claimed disorder and service, or between the claimed disorder and his service-connected disabilities.  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the Veteran is competent to report the onset and severity of his observable OSA symptoms, but he is not competent to provide a personal opinion as to the cause of his OSA. In that regard, OSA is shown to have a number of possible risk factors, of which at least one nonservice-connected risk factor (obesity) is prominently cited in the clinical treatment record.  The Board concludes that the etiology of the Veteran's OSA is a complex medical question that is not within the Veteran's competence as a layperson.  Kahana and Jandreau, id.      

Based on the evidence and analysis above the Board finds the Veteran does not have obstructive sleep apnea that was incurred in or is otherwise related to service, and the disorder is not shown to be caused or aggravated by the service-connected PTSD or ischemic heart disease.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


Entitlement to Earlier Effective Date of Service Connection

The Veteran seeks an effective date earlier than April 2, 2012, for the grant of service connection for nerve damage of the left upper extremity, associated with the gunshot wound (GSW) to the left shoulder for which he also receives compensation for muscle injury, joint injury and scarring.  

A muscle injury will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(g) (1972); subsequently renumbered as 38 C.F.R. § 4.55(a) (2015).  

The effective date for an award of service connection for claims received within   one year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b).  In this case, the Veteran's present claim for service connection for nerve damage to the left upper extremity, on which the current effective date of service connection is based, was received by VA on April 2, 2012.  Accordingly, under the criteria of 38 C.F.R. § 3.400, the earliest possible date of service connection is April 2, 2012, unless there was an unresolved prior claim on which service connection should be based, or unless there was clear and unmistakable error (CUE) in a previous final decision.

Addressing first the question of unresolved claims, the Veteran had a VA-contracted medical examination in February 2010 in which neurological examination revealed neuralgia of the left ulnar nerve with sensory dysfunction demonstrated by numbness in the fourth and fifth digits but no motor dysfunction.  Under the regulation then current, a VA medical examination report will be accepted as an informal claim for benefits once a formal claim for pension or compensation has been allowed; however, these provisions apply only when a claim specifying the benefit sought is received within one year from the date of such examination.  38 C.F.R. § 3.157(b) (2010-2014).  The Veteran in this case did not submit a claim for service connection for nerve damage, or a new claim for increased rating for GSW residuals, within one year of the February 2010 examination, so the examination does not constitute an informal claim on which earlier effective date can be based.  Otherwise, there is no evidence of record showing an unresolved claim prior to April 2012, and the Board turns to the question of CUE in a previous rating decision.     

In determining whether a prior determination involves CUE, the Court has established a three-prong test: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of error. It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

Citing to multiple prior precedential opinions including Russell, as well as to the Federal Circuit's decision in Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), the Court recently reaffirmed that a "manifest change in the outcome of the adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset."   Indeed, whether it is reasonable to conclude that the outcome would have been different is not the standard that must be met for a motion alleging clear and unmistakable error to succeed.  The governing law requires that the error be "undebatable" and that the commission of the alleged error must have "manifestly changed the outcome" of the decision.  King v. Shinseki, 26 Vet. App. 433, 442 (2014).  

The Veteran has successfully pursued a CUE claim in seeking entitlement to increased rating for muscle injury residual to GSW to the left shoulder.  Specifically, a rating decision in July 1972 granted service connection for residuals of GSW to the left shoulder and assigned a 20 percent initial rating based on injury to muscle group III; this finding was continued in a rating decision in August 1972.  The Veteran established on appeal that under the then-current regulations he should also have been compensated based on injury to muscle groups I, II and IV.  As a result, the Veteran's compensation for gunshot wound to the left shoulder was increased to 30 percent prior to July 3, 1997, and to 40 percent from that date.  The previous CUE findings did not address nerve damage associated with the GSW.  Also, the previous CUE findings established that VA had incorrectly applied the statutory or regulatory provisions (rating criteria for muscle injuries) extant at that time; the Veteran has asserted no similar error of law in regard to nerve damage.  Rather, the Veteran asserts overlooked evidence of a current disability and thus erred in fact. 

The rating decisions in July 1972 and August 1972 were based on review of the service treatment records (STRs) and a VA medical examination in July 1972.  These records documented residual weakness to the shoulder but did not show or suggest permanent nerve damage as a residual of the gunshot wound.  In that regard, STR include an undated electrodiagnostic test, apparently performed during the course of inpatient treatment for his GSW, that showed reduced conduction of some nerves in the left  upper extremity (LUE).  However, the Veteran's separation physical examination in September 1970 noted questionable loss of strength in the left arm but noted neurological evaluation as "normal."  

The Board does not find CUE in regard to any failure by the rating decisions of July 1972 and August 1972 to assign a separate rating for peripheral neuropathy.  Given that the Veteran had normal neurological evaluation at discharge from service, and given that no nerve damage was recorded on the post-service VA examination, the record at the time does not show undebatable evidence of nerve damage residual to the GSW.   

In November 1990 the Veteran filed a request for increased rating for his left shoulder disability, citing increased pain.  He had a VA examination of the left shoulder in February 1991that in relevant part found no sensory deficits in left upper extremity.  The RO issued a rating decision in March 1991 that continued the current 20 percent rating.  The Veteran was notified of the decision but did not appeal.

The Veteran filed requests for increased rating for the left shoulder disability in August 1998 and in September 1999.  A VA-contracted examination in October 1999 documented muscle and joint residuals of the service-connected gunshot wound to the left shoulder, but was silent in regard to any nerve damage.  A rating decision in February 2000 continued the current 20 percent rating for left shoulder disability.  The Veteran appealed that decision.  During a VA-contracted examination in August 2001 the Veteran complained of tingling and numbness in the left hand, but the examination report is silent in regard to any nerve injury.  In October 2001 the RO continued the current 20 percent rating for muscle injury but granted separate 10 percent rating for degenerative changes to the shoulder and separate rating (noncompensable) for the associated scar.

During the course of his appeal for higher rating the Veteran testified before an RO decision review officer (DRO) in January 2002 and described an electromyography (EMG) study that was done by Southern Crescent Neurological Clinic in December 2001 that found chronic injury to the suprascapular and axillary nerves, most likely secondary to the Veteran's gunshot wound; the Veteran submitted these treatment records to the DRO. Thereafter, the Veteran had a VA-contracted medical examination in February 2002 in which the examiner diagnosed post gunshot wound left shoulder, with old fracture of neck scapula, with residual loss of function of the axillary nerve and suprascapular nerve, and also residual atrophy of the involved muscles.  

In July 2002, still during the course of his appeal for higher evaluation for the left shoulder disability, the Veteran had a VA-contracted medical examination in July 2002 in which the examiner noted the EMG study cited above but stated the Veteran was not shown to have damaged the main axillary and subscapular nerves.  The examiner explained that the axillary nerve travels in the axilla in the inferior aspect of the humerus, not on the outside part of the humerus where the Veteran's injury occurred.  Only a small branch of the axillary nerve was injured; if all of the axillary nerve or subscapular nerve had been damaged one would expect weakening of the entire scapula due to atrophy of those muscles, but this was not shown on examination.

The Veteran did not thereafter submit a timely substantive appeal, and the rating decision in February 2000 accordingly became final.  

The Board does not find CUE in the February 2000 rating decision.  Although the Veteran produced the December 2001 EMG study during the course of the appeal, the evidence of record also included the opinion of the VA examiner to the effect that despite that EMG the Veteran did not have a neurological deficit.  Thus, there continued to be no undebatable evidence before the AOJ that the Veteran had nerve damage residual to the GSW. 

The Veteran submitted a new claim in January 2003 asserting CUE in the rating decisions in July 1972 and August 1972.  The claim was denied by a rating decision in December 2003, and the Veteran perfected an appeal.  As described above, his appeal was eventually successful, in that his rating for muscle disability has been increased.

On April 2, 2012, while his appeal of the December 2003 rating decision was still unresolved, the Veteran filed his present request for service connection for "nerve damage," citing the December 2001 EMG study discussed above.  He had a VA examination of the peripheral nerves in January 2013 in which the examiner diagnosed traumatic neuropathy of the left upper extremity, with date of diagnosis December 2001 (the date of the EMG study).  Based on this examination the RO issued the rating decision on appeal that granted service connection for peripheral neuropathy effective from April 2, 2012, the date the claim for service connection was received.  

In his Notice of Disagreement (NOD) the Veteran stated the rating decision on appeal is clearly and unmistakably erroneous regarding the effective date because he has had nerve damage continually since he was wounded, as demonstrated by photographs of the injury taken during service.  Similarly, during his hearing before the Board the Veteran testified that he believes he should be compensated for nerve damage from the date the wound occurred; he also asserted that previous examiners had mistakenly missed the nerve damage until it was demonstrated in December 2001, and he that has no idea why his disability was not effective prior to April 2012.

The Board finds no CUE in regard to nerve damage in previous final VA rating decisions.  As discussed above, at the time the rating decisions in July 1972 and August 1972 were issued the file before VA did not show undebatable evidence of nerve damage residual to the GSW; this was also the case at the time of the rating decisions in March 1991, February 2000 and December 2003.  The VA examination in January 2013, which resulted in the grant of service connection, essentially endorses the EMG study in December 2001 and thus contradicts the medical evidence that was previously before the AOJ, but a new medical diagnosis that "corrects" a previous diagnosis relied on by previous adjudicators is the kind of error that could not be considered an error in the original adjudication.  Henry v. Derwinski, 2 Vet. App. 88, 90 (1992).
  
The Board acknowledges the Veteran's assertion that compensation should date back to the date of the original injury, or in this case back to the effective date of service connection for the underlying GSW injury.  However, for an original claim of service connection the benefit cannot be earlier than the date of application, per 38 C.F.R. § 3.400.  Otherwise, entitlement to an earlier effective date can only be established by a previous unresolved claim for service connection or by CUE in a previous final denial of service connection, neither of which is shown in this case.   

In sum, the Board has found the Veteran's original claim for service connection for nerve damage to the left upper extremity was received by VA on April 2, 2012; there were no previous unadjudicated claims seeking service connection for nerve damage, and the Veteran has identified no specific error of law or fact that compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different in showing entitlement to service connection for nerve damage to the left upper extremity but for such error.  Accordingly, the claim must be denied. 

The "benefit of the doubt rule" is not applicable to a CUE claim.  38 C.F.R. § 20.1411 (a) and (b).  Otherwise, the preponderance of the evidence is against the claim and the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for sleep apnea is denied.

An effective date earlier than April 2, 2012, for the grant of service connection for nerve damage of the left upper extremity is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


